DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 3, 2021.  Claims 2 and 5 have been cancelled.  Thus, claims 1, 3, 4 and 6-12 are pending.  Claims 1 and 7 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2003/0093187 to Walker, discloses all wireless devices carried onboard the aircraft and integrated in the aircraft are to be controllable via the 1A PFN on board controller/router on board the aircraft. Close circuit video as well as audio and all sorts of security sensor arrays are to be processed via the 1A PFN and relayed to surface security and air operations with time, GPS and Unit and aircraft identification. GPS receivers are generally part of any PFN architecture and this technology as well as other intelligent positioning technologies will 
With respect to independent claim 1, Walker, taken singly or in combination with other prior art of record, does not disclose or teach transmit query information to the moving body; and receive the second position information and a reply to the query information from the moving body; wherein the query information includes a control command to move the moving body, in response to which the moving body changes its location in accordance with the control command, in combination with other limitations of the claim.
With respect to independent claim 7, Walker, taken singly or in combination with other prior art of record, does not disclose or teach transmitting query information to the moving body; and receiving the second position information and a reply to the query information from the moving body; wherein the query information includes a control command to move the moving body, in response to which the moving body changes its location in accordance with the control command, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661